Citation Nr: 1505410	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for impotence, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for right ulnar neuropathy, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1973.  These matters are before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a hearing was held before the undersigned in Washington D.C.; a transcript is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In March 2014, the AOJ requested that the Veteran provide release forms for VA to obtain medical records, relevant to the disabilities on appeal, from treatment providers identified by the Veteran in various correspondence associated with his claims.  These treatment providers included: High Point Gastroenterology, Dr. M. G., Dr. D. T., Dr. J. E. C., High Point Regional Hospital, Regional Physicians High Pont Regional Health System, Regional Physicians Neuroscience Center, High Point Regional Health System, Salisbury Medical Facility, and Winston-Salem Medical Facility.  He did not respond.  

At the October 2014 hearing, the Veteran stated that he wished to provide releases for VA to obtain his treatment records and identified several additional treatment providers, including Dr. M., High Point Neurology Center, and Dr. R.  The Veteran also stated that his VA treating physician, Dr. D. E. L., has copies of his relevant private treatment records.  Given that the identified treatment records may contain information pertinent to the claims, and because VA treatment records are constructively of record, development for the records is necessary to ensure that the evidentiary record is complete.  (The Board acknowledges that the Veteran has submitted a number of treatment records, with waivers of initial AOJ consideration, since the October 2014 Board hearing.  However, as he has not indicated that he has submitted all relevant and outstanding treatment records, remand is still warranted to ensure that the evidentiary record is complete.)

In addition, the Board notes that the Veteran has raised a theory of entitlement to service connection for kidney stones on a direct basis.  At present, there is nothing in the record to indicate that such disability may be related to service on a direct basis.  (The Veteran is not competent to establish by his own statements that he had kidney stones in service, as that diagnosis requires medical expertise.)  If any additional evidence received suggests that kidney stones may be related to service on a direct basis, additional development, to include a VA nexus opinion, may be required.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to submit authorization and release forms for VA to obtain treatment records from High Point Gastroenterology, Dr. M. G., Dr. D. T., Dr. J. E. C., High Point Regional Hospital, Regional Physicians High Pont Regional Health System, Regional Physicians Neuroscience Center, High Point Regional Health System, Salisbury Medical Facility, Winston-Salem Medical Facility, Dr. M., High Point Neurology Center, Dr. R., and Dr. D. E. L.  If he provides the identifying information and releases sought, secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  (VA treatment records are constructively of record and must be obtained.)  

2.  Review all additional evidence and information received, and arrange for any further development suggested by such evidence (e.g., a VA examination).  Then, review the record and readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




